    Case: 2:20-cv-02577-KAJ Doc #: 20 Filed: 01/04/21 Page: 1 of 5 PAGEID #: 82



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

NEW YORK LIFE INSURANCE COMPANY,

                      Plaintiff,

        v.                                          Civil Action 2:20-cv-2577
                                                    Magistrate Judge Jolson
CAROLYN S. BAKER, et al.,

                      Defendants.

                                    OPINION AND ORDER

        This is an interpleader action involving a $10,000 life insurance policy. For the reasons

that follow, the Court sua sponte ENTERS DEFAULT JUDGMENT against Defendant Carolyn

Baker and ORDERS the Clerk to release the interpleader funds to the remaining interpleader

Defendant, Kenneth Seeholzer.

   I.        BACKGROUND

        Plaintiff New York Life Insurance Company (“New York Life”) brought this interpleader

action against Defendants Carolyn Baker and Kenneth Seeholzer on May 21, 2020. (Doc. 1).

Non-party Eleanor Baker died on December 17, 2019, making her death benefits in the amount of

$10,000 due to the designated beneficiary. (Id., ¶¶ 13–14). Before she died, Eleanor Baker

changed the sole primary beneficiary from her son, Kenneth Seeholzer, to Carolyn Baker, who,

Mr. Seeholzer says married Eleanor Baker’s first husband. (See id., ¶¶ 8–15; Doc. 1-7).

        Mr. Seeholzer, in December 2019 and March 2020, sent letters to New York Life

contesting the validity of his mother’s most recent policy designation. (Doc. 1, ¶ 15; see also

Docs. 1-6, 1-7). Specifically, he alleged that his mother was incompetent at the time of the

designation and that there may have been undue influence or other wrongdoing associated with

the designation. (See id.). New York Life was unable to “determine factually or legally who is
    Case: 2:20-cv-02577-KAJ Doc #: 20 Filed: 01/04/21 Page: 2 of 5 PAGEID #: 83




entitled to” the death benefit and, to avoid, “multiple liability,” asked to deposit the contested funds

with the Clerk and for the Court to determine the beneficiary. (Doc. 1, ¶¶ 18–22; see also Doc. 6).

       Defendant Baker failed to respond to the Complaint, and the Clerk entered default against

her on August 26, 2020. (See Docs. 9, 10). On September 14, 2020, the Undersigned ordered

New York Life to distribute the proceeds to the Clerk and recommended that New York Life be

dismissed with prejudice from this case. (Doc. 13). New York Life deposited the interpleader

funds the next day.

       On October 28, 2020, the Undersigned held a telephonic preliminary pretrial conference,

at which Defendant Baker did not appear. (Doc. 16). Counsel for New York Life represented that

Defendant Baker indicated she did not intend to participate in this action. (Id.). The Undersigned

afforded Defendant Baker an additional opportunity to appear in this case and ordered her to show

cause within fourteen days as to why default judgment should not be entered against her. (Id.).

Ms. Baker failed to do so.

       Roughly one month later, the Court adopted the Undersigned’s recommendation granting

New York Life’s interpleader motion and dismissing New York life from this case. (Doc. 17).

Also, upon written consent of all parties, the Court referred this matter to the Undersigned to

conduct all further proceedings pursuant to 28 U.S.C. § 636(c) (Doc. 18). On December 4, 2020,

the Court issued a final show cause order to Defendant Baker, warning that failure to show cause

would result in default judgment against her. (Doc. 19). Again, Defendant Baker failed to show

cause or otherwise appear in this case. Accordingly, the proper beneficiary to the death benefit

must now be determined.




                                                   2
    Case: 2:20-cv-02577-KAJ Doc #: 20 Filed: 01/04/21 Page: 3 of 5 PAGEID #: 84




   II.      DISCUSSION

         “The decision to enter a default judgment lies in the district court’s sound discretion.” State

Farm Bank, F.S.B. v. Sloan, No. 11-CV-10385, 2011 WL 2144227, at *2 (E.D. Mich. May 31,

2011). Further, “a district court may sua sponte enter default judgment” against a defendant,

particularly where that defendant, like Defendant Baker, failed to appear at a court proceeding or

comply with court orders. Turner v. Whitehorn, 205 F.3d 1342 (6th Cir. 1999); see also Metro.

Life Ins. Co. v. Kent, No. 07-11091, 2008 WL 302372, at *5 (E.D. Mich. Feb. 4, 2008) (entering

default judgment sua sponte against a defendant in an interpleader action where defendant “failed

to appear” for a hearing and status conference “after the Court expressly cautioned her in writing

that the Court would enter a default if she failed to appear”).

         In an interpleader action like this one, courts enter default judgment as to “‘[a] named

interpleader defendant who fails to answer the interpleader complaint’” or “‘assert a claim’” to the

funds. Prudential Ins. Co. of Am. v. Amarante, No. 18-CV-13618, 2019 WL 1397247, at *2 (E.D.

Mich. Mar. 28, 2019) (internal quotation marks and citation omitted) (quoting Unum Life Ins. Co.

of Am. v. Lytle, No. 18-13234, 2019 WL 668159, at *2 (E.D. Mich. Feb. 19, 2019)). By failing to

respond, the interpleader defendant “‘forfeits any claim of entitlement that might have been

asserted.’” Amarante, 2019 WL 1397247, at *2 (quoting Lytle, 2019 WL 668159, at *2); see also

Columbus Life Ins. Co. v. Walker-Macklin, No. 1:15-CV-535, 2016 WL 4007092, at *2 (S.D. Ohio

July 25, 2016), report and recommendation adopted, No. 1:15-CV-535, 2016 WL 4449570 (S.D.

Ohio Aug. 24, 2016) (collecting cases and noting that “[d]efault judgment may be entered against

a defendant who fails to answer an interpleader complaint”). Pertinent here, “[i]f only one

interpleader defendant remains following the default of another defendant, the remaining

defendant is entitled to the fund.” Id. (citations omitted).



                                                   3
      Case: 2:20-cv-02577-KAJ Doc #: 20 Filed: 01/04/21 Page: 4 of 5 PAGEID #: 85




        Default judgment against Defendant Baker is appropriate. Although she waived service,

Defendant Baker did not respond to the Complaint “or otherwise defend [her] interest in the

interpleaded funds.” Id. at *3. Moreover, she did not respond to the Court’s multiple show cause

orders, despite being warned that failure to show cause would result in a default judgment against

her. And she failed to appear at the preliminary pretrial conference before the Court. “By

defaulting, [D]efendant [Baker] [] forfeited [her] right to pursue an interest in the Policy proceeds.”

Id.

        Importantly, the other requirements for default judgment are also satisfied. To start, “there

is no indication that [Defendant Baker] is serving in the military, that she is a minor, or that she is

incompetent.” Amarante, 2019 WL 1397247, at *2; see also Fed. R. Civ. P. 55. Also, “[t]he

amount of the death insurance benefit is undisputed, [] so the Court need not conduct a further

accounting.”    Amarante, 2019 WL 1397247, at *2 (citing Fed. R. Civ. P. 55(b)(2)(A)).

Additionally, “[t]he complaint alleges no damages against [Defendant Baker], so the Court need

not determine any.” Amarante, 2019 WL 1397247, at *2 (citing Fed. R. Civ. P. 55(b)(2)(B)).

Finally, the Court is satisfied that default judgment is appropriate as Defendant Baker waived

service (Doc. 5) and received copies of the Court’s show cause orders in this matter (see Docs. 16,

19). “Thus, the Court need not investigate any other matter as to the appropriateness of [Defendant

Baker’s] default judgment.”      Amarante, 2019 WL 1397247, at *2 (citing Fed. R. Civ. P.

55(b)(2)(D)).

        “The entry of default judgment against [Defendant Baker] [] leave[s] [Defendant

Seeholzer] the sole remaining defendant with a valid claim to the benefits from the decedent’s

policy.” Walker-Macklin, 2016 WL 4007092, at *3. “Thus, [Defendant Baker] is entitled to

receive the interpleaded funds [P]laintiff [] deposited with the Court.” Id; see also Kent, 2008 WL



                                                  4
    Case: 2:20-cv-02577-KAJ Doc #: 20 Filed: 01/04/21 Page: 5 of 5 PAGEID #: 86




302372, at *5 (entering default judgment sua sponte against non-responding defendants and

directing the clerk to distribute the interpleader funds to the remaining two defendants).

       Accordingly, for the foregoing reasons, the Court sua sponte ENTERS DEFAULT

JUDGMENT against Defendant Carolyn Baker and ORDERS the Clerk to release the

interpleader funds to the remaining interpleader Defendant, Kenneth Seeholzer.

       IT IS SO ORDERED.



Date: January 4, 2021                                /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 5
